CLD-014                                                                               NOT PRECEDENTIAL

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE THIRD CIRCUIT
                                           ___________

                                                     No. 14-3095
                                                     ___________

                                                    TARIQ BELT,
                                                                            Appellant

                                                             v.

                         PRESIDENT UNITED STATES OF AMERICA;
                     ATTORNEY GENERAL UNITED STATES OF AMERICA;
                                  WARDEN LORETTO FCI
                           ____________________________________

                              On Appeal from the United States District Court
                                 for the Western District of Pennsylvania
                                      (D.C. Civ. No. 3-14-cv-00110)
                                District Judge: Honorable Kim R. Gibson
                               ____________________________________

               Submitted By the Clerk for Possible Dismissal Due to a Jurisdictional
                      Defect and on Appellees’ Motion for Summary Action
                       Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                        October 23, 2014

             Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                                      (Opinion filed: November 17, 2014)
                                                   _________

                                                       OPINION*
                                                       _________

PER CURIAM



*   This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
         Tariq Belt is a federal prisoner serving a sentence imposed by the United States

District Court for the District of Maryland. He was housed at the Federal Correctional

Institution in Loretto, Pennsylvania, but has recently been transferred. Before his

transfer, Belt was one of a group of Loretto inmates who filed petitions for writs of

habeas corpus under 28 U.S.C. § 2241 in the district of their confinement seeking

immediate release from prison on the ground that the Bureau of Prisons’ (“BOP”) alleged

failure to provide a mechanism for “non-medical” reductions in sentences renders their

continued incarceration illegal under the Sentencing Reform Act of 1984.

         We recently affirmed the District Court’s denial of seven of these petitions. See

Hendricks v. President U.S., Nos. 14-2702, 14-2703, 14-2704, 14-2705, 14-2706, 14-

2707 & 14-2708, 2014 WL 4783678, at *1 (3d Cir. Sept. 26, 2014). Belt’s petition is

substantively identical except in the one respect addressed below, and he appeals from

the District Court’s denial of his petition as well. Appellees have filed a motion for

summary action pursuant to 3d Cir. LAR 27.4 (2010) and I.O.P. 10.6. We will grant their

motion and affirm. 1


1 A certificate of appealability is not required to appeal the denial of a § 2241 petition. See Burkey v. Marberry, 556
F.3d 142, 146 (3d Cir. 2009). Belt initially appealed from the Magistrate Judge’s recommendation that the District
Court deny his petition, but a Magistrate Judge’s recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) is not an
appealable decision. See Continental Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 250 (3d Cir. 1998). The
District Court has since adopted the recommendation and denied Belt’s petition. We have not addressed in a
precedential opinion whether a premature appeal from a Magistrate Judge’s recommendation ripens when the
District Court adopts it. Compare, e.g., Perez-Priego v. Alachua Cnty. Clerk of Ct., 148 F.3d 1272, 1273 (11th Cir.
1998) (per curiam) (holding that it does not), with Cape May Greene, Inc. v. Warren, 698 F.2d 179, 185 (3d Cir.
1983) (addressing premature notices in other contexts). We need not consider the issue in this case because Belt
timely filed a supplemental notice of appeal, as well as documents in this Court evidencing an intent to appeal, after
the District Court entered its final order. Cf. Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999). Belt argues
that the District Court erred in denying his petition while his purported appeal from the Magistrate Judge’s
recommendation was pending, but Belt’s premature notice of appeal did not deprive the District Court of
                                                          2
        To the extent that Belt’s petition asserts the same claims as those we addressed in

Hendricks, we will affirm the District Court’s denial of the petition for the same reason—

i.e., that Belt is required to raise his challenge under 28 U.S.C. § 2255 in his sentencing

court because a § 2255 motion is not “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e).

        Belt’s appeal raises only one issue that requires separate discussion. In addition to

proceeding under § 2241, and unlike the inmates whose petitions we addressed in

Hendricks, Belt added references to the Privacy Act, 5 U.S.C. §§ 551-559, to his

petition’s otherwise-identical caption and claims. Belt argues that the Magistrate Judge

did not specifically address his references to the Privacy Act, which is true, but we

discern no reversible error in that regard. See 28 U.S.C. § 2111.

        The Privacy Act generally restricts the ability of federal agencies to disclose

individuals’ personal records, and it also provides a mechanism for individuals to review

their records and request that an agency correct any inaccuracies contained therein. See

Warren v. Colvin, 744 F.3d 841, 843 (2d Cir. 2014); Henke v. U.S. Dep’t of Commerce,

83 F.3d 1453, 1456-57 (D.C. Cir. 1996); Quinn v. Stone, 978 F.2d 126, 131 (3d Cir.

1992). In this case, although Belt’s filings are not models of clarity, he appears to assert

that the BOP is holding him in custody on the basis of inaccurate or incomplete records.




jurisdiction. See Venen v. Sweet, 758 F.2d 117, 121 (3d Cir. 1985). We thus have jurisdiction under 28 U.S.C. §
1291.



                                                        3
        Belt, however, has not specified how he believes his continued detention is based

on any alleged inaccuracy in any of his records. Although Belt appears to contend that

the BOP has violated the Privacy Act by inaccurately characterizing inmates’ requests for

non-medical sentencing reductions, he does not request an order directing the BOP to

process any such request and his only specific request for relief remains release from

prison. As we previously explained, that request must be addressed to his sentencing

court under § 2255, not to his (now former) court of confinement under § 2241. To the

extent that Belt may have intended to assert an independent claim under the Privacy Act,

and to the extent that it may have been appropriate for the District Court to consider such

a claim in connection with his § 2241 habeas petition, Belt has failed to assert any

discernible claim under the Privacy Act or any other discernible basis for relief. 2

        For these reasons, we will affirm the judgment of the District Court. Belt’s

motions pending in this Court are denied.




2 Belt raises a number of other arguments in his various filings with this Court. He argues, for example, that the
Magistrate Judge should have entered his proposed order to show cause and required appellees to present documents
under 28 U.S.C. § 2249 before addressing the merits, that he has been aggrieved by various standing orders and
docketing decisions, and that he is entitled to a default judgment (and apparent release from prison) because
appellees failed to contest his allegations at various stages. We have reviewed all of Belt’s arguments and conclude
that they lack merit for reasons that do not require discussion.



                                                         4